UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1686


DEBORAH RILEY,

                  Plaintiff - Appellant,

             v.

HONEYWELL TECHNOLOGY SOLUTIONS, INCORPORATED,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:05-cv-02426-BEL)


Submitted:    April 16, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard   E.  Patrick,  Anjuma   Goswami, PATRICK   HENRY  LLP,
Annandale, Virginia, for Appellant. Rafael E. Morell, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Deborah Riley, an African-American female, appeals the

district court's order granting summary judgment in favor of

Honeywell Technology Solutions, Inc. (“HTSI”) and dismissing her

civil     action    alleging     violations      of    Title       VII   of   the   Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2000) (“Title VII”), and 42 U.S.C. § 1981 (2006).                             Riley, a

financial manager employed by HTSI from August 2001 until her

resignation        in   March     2004,      alleged        that    HTSI      unlawfully

discriminated and retaliated against her on the basis of race

when she was not promoted in 2003 to a position as a Business

Manager, and with respect to her wages. 1

             Our    review   of       the   record    and    the    district     court's

opinion     discloses    that     this      appeal    is     without     merit.      The

familiar burden-shifting scheme set forth in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973), applies to Riley’s claims.

We find the district court properly determined that Riley failed

to   establish     pretext      for    HTSI’s    legitimate,        nondiscriminatory

reasons for selecting Lisa Heins, a Caucasian female, for the

position at issue.           See Texas Dep't of Community Affairs v.


      1
       As Riley has not appealed the additional bases for the
district court’s dismissal of these and other claims raised in
her civil action, those claims are not properly before this
court for review.



                                             2
Burdine, 450 U.S. 248, 253 (1981); Conkwright v. Westinghouse

Elec.    Corp.,       933     F.2d    231,       234-35        (4th      Cir.       1991).

Specifically, while Riley admitted under oath that she had no

experience dealing with customers, HTSI established that such

experience     was    “critical”      to   the    position,        and      that    Heins

possessed      this      experience.              Moreover,           the     purported

“inconsistencies” alleged by Riley in HTSI’s selection process

were insufficient to establish pretext, both because there was

utterly no evidence of racial animus in the selection process or

hiring     decision,     and    because        such     “inconsistencies,”           even

assuming they existed, do not undercut the fact that Heins was

the best qualified for the position. 2                 See Evans v. Technologies

Applications    &     Serv.    Co.,   80   F.3d   954,     960    (4th      Cir.     1996)

(citing Burdine, 450 U.S. at 258-59).                  We find that there is no

evidence     that    those     who    selected        and/or    hired       Heins     were

motivated by any desire other than to select the candidate they

felt was the best suited for the position.                     Because Riley failed




     2
        Riley’s   self-serving   contentions  that  there   were
differences in evaluation, inconsistencies in the identity of
the hiring individual, and that Heins was preselected, were
properly discounted by the district court as having no viable
evidentiary support and as being insufficient as a matter of law
to establish pretext.     See e.g., Smith v. University of N.
Carolina, 632 F.2d 316, 346 (4th Cir. 1980).


                                           3
to establish pretext, we find that the district court did not

improvidently grant summary judgment to HTSI. 3

               Riley’s final claim on appeal is that the district

court erred in dismissing her wage discrimination claim.                           We

find that, after fully considering the evidence Riley submitted,

the    court     properly     determined         that    the   differences   in    job

responsibilities, duties, and experience between Riley and Heins

plainly were adequate to justify the minimal difference in their

wages.

               Accordingly,     we    affirm       the    district    court’s   order

granting HTSI’s motion for summary judgment.                       We dispense with

oral       argument   because      the     facts    and    legal    contentions    are

adequately      presented     in     the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




       3
       Riley’s retaliation claims regarding her 2002 bonus and
the 2003 failure to promote also were properly rejected by the
district court on the grounds of temporal proximity, the absence
of other evidence of retaliatory animus, see e.g., Causey v.
Balog, 162 F.3d 795, 803 (4th Cir. 1998), and because HTSI had
legitimate,   nondiscriminatory  reasons   for   its   promotion
decision.



                                             4